Mr. Justice Thomas delivered the opinion of the court : Claimant is asking for an award of $8,000.00 for the death of her son Alexander Sturrock. The declaration charges that Alexander Sturrock, a feeble-minded boy about the age of 14 years, while an inmate of the Lincoln State School and Colony was so severely scalded while being bathed by another inmate that he died from the effects thereof and that the injuries causing his death were the result of the negligence of those in charge of the school. To this declaration the State has filed a general and special demurrer. The Lincoln State School and Colony is one of the State charitable institutions, and in maintaining it the State is exercising its governmental functions. It has been' held repeatedly that in the conduct of its charitable and penal institutions neither the State nor any of its agencies are liable for damages caused by the negligence of those in charge of or employed in such institutions. (Hemmerling vs. State, 2 Ct. Cl. 316; Schaefer vs. State, 2 Ct. Cl. 356; Dale vs. State, 2 Ct. Cl. 368; Ryan vs. State, 4 Ct. Cl. 57; Burghardt vs. State, 5 Ct. Cl. 221; Pelka vs. State, 6 Ct. Cl. 390.) In the Pelka case, supra, we said: “If the purpose of the institution be charitable if it is maintained solely for the benefit of the public, the agency maintaining it and conducting it incurs no liability for the negligence of its officers, servants or employees, whether that agency he the State, a city, county or private corporation,” citing in support thereof Tollefson vs. City of Ottawa, 228 Ill. 134; Johtston vs. City of Chicago, 258 Ill. 494; and Hogan vs. Chicago Lying-In-Hospital, 335 Ill. 42. Many other cases of like import might be cited but we deem it unnecessary. As the declaration show claimant is not entitled to an award the demurrer is sustained and the case dismissed.